Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 30, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  153141 & (19)                                                                                    Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
                                                                                                                     Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                SC: 153141
                                                                   COA: 330013
                                                                   Oakland CC: 2012-239700-FC
  DARRYL DONIAN JORDAN,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the January 19, 2016
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion to hold in abeyance is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 30, 2016
         s1121
                                                                              Clerk